 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0014 GEB
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           [PROPOSED] FINDINGS AND ORDER
14   MARIE ANTOINETTE ALCANTER, and                      DATE: March 22, 2019
     ROSE MARIE SEGALE                                   TIME: 9:00 a.m.
15                                                       COURT: Hon. Garland E. Burrell, Jr.
                                 Defendants.
16

17
                                               STIPULATION
18
            1.     By previous order, this matter was set for status on March 22, 2019.
19
            2.     By this stipulation, defendants now move to continue the status conference until April 12,
20
     2019, and to exclude time between March 22, 2019, and April 12, 2019, under Local Code T4.
21
            3.     The parties agree and stipulate, and request that the Court find the following:
22
                   a)      The government has represented that the discovery associated with this case
23
            includes over 3000 pages of documents, including investigative reports, bank records,
24
            photographs, and other types of records. This discovery has been made available for inspection.
25
                   b)      The parties are in the process of negotiating a protective order so that the
26
            government can produce copies of the discovery to defense counsel. The discovery contains a
27
            substantial quantity of personal identifying information.
28
                   c)      Counsel for defendants desire additional time to negotiate the protective order,

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          begin reviewing discovery, and discuss the case with their clients.

 2                 d)      Counsel for defendants believe that failure to grant the above-requested

 3          continuance would deny them the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                 e)      The government does not object to the continuance.

 6                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of March 22, 2019 to April 12, 2019,

11          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12          because it results from a continuance granted by the Court at defendant’s request on the basis of

13          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14          of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: March 20, 2019                                   MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ MIRIAM R. HINMAN
23                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
24

25
      Dated: March 20, 2019                                   /s/ HANNAH LABAREE
26                                                            HANNAH LABAREE
                                                              Counsel for Defendant
27                                                            MARIE ANTOINETTE ALCANTER
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1
     Dated: March 20, 2019                          /s/ KYLE KNAPP
 2                                                  KYLE KNAPP
                                                    Counsel for Defendant
 3                                                  ROSE MARIE SEGALE
 4

 5

 6                                      FINDINGS AND ORDER
 7        IT IS SO FOUND AND ORDERED.
 8        Dated: March 21, 2019
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
